Exhibit 99.1 EXHIBIT C to the Supplement to PSA MONTHLY CERTIFICATEHOLDERS' STATEMENT SERIES 2001-D BA CREDIT CARD FUNDING, LLC BA MASTER CREDIT CARD TRUST II MONTHLY PERIOD ENDING MAY 31, 2015 The information which is required to be prepared with respect to the Transfer Date of June 12, 2015 and with respect to the performance of the Trust during the related Monthly Period is set forth below. Capitalized terms used in this Statement have their respective meaning set forth in the Third Amended and Restated Pooling and Servicing Agreement. Data presented in this Monthly Certificateholders’ Statement was produced utilizing BANA’s consolidated payment prioritization methodology. See “Current Consolidated Payment Prioritization Methodology Not Fully Comparable with Previous Payment Prioritization Methodologies” in the endnotes below. Terms and abbreviations used in this report and not otherwise defined herein have the meanings set forth in the certain program documents for the BA Master Credit Card Trust II and the BA Credit Card Trust.Each of these agreements has been included as an exhibit to a report on Form 8-K filed by BA Credit Card Funding, LLC, the BA Master Credit Card Trust II and the BA Credit Card Trust, with the Securities and Exchange Commission ("SEC") under File Nos. 0001370238, 0000936988 and 0001128250, respectively, on October 1, 2014. A. Information Regarding the Current Monthly Distribution 1. The amount of the current monthly distribution which constitutes Available Funds $ 242,621,347.59† 2. The amount of the current monthly distribution which constitutes Available Investor Principal Collections $ 1,363,941,860.58† Total $ 1,606,563,208.17† B. Information Regarding the Trust Assets 1. Collection of Principal Receivables (a) The aggregate amount of Collections of Principal Receivables processed during the related Monthly Period and allocated to Series 2001-D $ 3,068,478,032.60† 2. Collection of Finance Charge Receivables (a) The aggregate amount of Collections of Finance Charge Receivables (excluding Interchange) processed during the related Monthly Period and allocated to Series 2001-D $ 197,002,129.76† 3. Principal Receivables in the Trust (a) The aggregate amount of Principal Receivables in the Trust as of the end of the day on the last day of the related Monthly Period $ 47,801,349,371.74† (b) The amount of Principal Receivables in the Trust represented by the Investor Interest of Series 2001-D as of the end of the day on the last day of the related Monthly Period $ (c) The Floating Allocation Investor Interest as of the end of the day on the last day of the related Monthly Period $ (d) The Principal Allocation Investor Interest as of the end of the day on the last day of the related Monthly Period $ (e) The Floating Investor Percentage with respect to the related Monthly Period May 1, 2015throughMay 31, 201538.29%† (f) The Principal Investor Percentage with respect to the Monthly Period May 1, 2015throughMay 31, 201538.29%† (g) The Class D Investor Interest as of the end of the day on the last day of the related Monthly Period $ (h) The Class D Required Investor Interest as of the end of the day on the last day of the related Monthly Period $ (i) The Class D Investor Interest, determined as of the close of business on the Transfer Date relating to the Monthly Period to which this Monthly Certificateholders' Statement relates, following the application of all payments and deposits to be made on such date $ (j) The Class D Required Investor Interest, determined as of the close of business on the Transfer Date relating to the Monthly Period to which this Monthly Certificateholders' Statement relates, following the application of all payments and deposits to be made on such date $ 4. Shared Principal Collections The aggregate amount of Shared Principal Collections Applied as Available Investor Principal Collections $ 5. The aggregate amount of Available Principal Collections for all series in Group One $ 1,363,941,860.58† 6. Delinquent Balances The aggregate amount of outstanding balances in the Accounts which were delinquent as of the end of the day on the last day of the related Monthly Period: Aggregate Account Balance Percentage of Total Receivables (a) 30 -59 days: $ 0.46% (b) 60 -89 days: $ 0.35% (c) 90 - 119 days: $ 0.31% (d) 120 - 149 days $ 0.27% (e) 150 - 179 days: $ 0.28% (f) 180 – or more days: $ 0.00% Total: $ 1.67% 7. Investor Default Amount (a) The Aggregate Class D Investor Default Amount for the related Monthly Period $ 52,147,967.91† (b) The Aggregate Investor Default Amount for the related Monthly Period $ 8. Investor Servicing Fee (a) The amount of the Investor Servicing Fee payable by the Trust to the Servicer for the related Monthly Period $ (b) The amount of the Net Servicing Fee payable by the Trust to the Servicer for the related Monthly Period $ (c) The amount of the Servicer Interchange payable by the Trust to the Servicer for the related Monthly Period $ 9. Portfolio Yield (a) The Portfolio Yield for the related Monthly Period 13.15%† C. Supplemental Information 1. Collections of Trust Receivables and Payment Rates (a) The aggregate amount of Collections processed during the related Monthly Period (excluding Interchange) $ 8,527,965,029.73† (b) The aggregate amount of Principal Collections processed during the related Monthly Period $ 8,013,636,689.52† (c) Collections of Discount Option Receivables for the related Monthly Period $ 134,799.68† (d) The aggregate amount of Finance Charge Collections processed during the related Monthly Period (excluding Interchange and Collections of Discount Option Receivables) $ 514,193,540.53† (e) Collections as a percentage of prior month Principal Receivables and Finance Charge Receivables 17.09%† (f) Collections of Principal Receivables as a percentage of prior month Principal Receivables 16.65%† 2. Receivables in the Trust BA Master Credit Card Trust II (a) The aggregate amount of Receivables in the Trust as of the beginning of the related Monthly Period $ (b) The aggregate amount of Principal Receivables in the Trust as of the beginning of the related Monthly Period $ 48,126,959,539.50† (c) Discount Option Receivables as of the beginning of the related Monthly Period $ 809,536.43† (d) The aggregate amount of Finance Charge Receivables in the Trust as of the beginning of the related Monthly Period (excluding Discount Option Receivables) $ 1,775,546,336.01† (e) The aggregate amount of Receivables removed from the Trust during the related Monthly Period $ (f) The aggregate amount of Principal Receivables removed from the Trust during the related Monthly Period $ (g) The aggregate amount of Finance Charge Receivables removed from the Trust during the related Monthly Period $ (h) The aggregate amount of Receivables added to the Trust during the related Monthly Period $ (i) The aggregate amount of Principal Receivables added to the Trust during the related Monthly Period $ (j) The aggregate amount of Finance Charge Receivables added to the Trust during the related Monthly Period $ (k) The aggregate amount of Receivables in the Trust as of the end of the day on the last day of the related Monthly Period $ (l) The aggregate amount of Principal Receivables in the Trust as of the end of the day on the last day of the related Monthly Period $ 47,801,349,371.74† (m) Discount Option Receivables as of the end of the day on the last day of the related Monthly Period $ 672,445.91† (n) The aggregate amount of Finance Charge Receivables in the Trust as of the end of the day on the last day of the related Monthly Period (excluding Discount Option Receivables) $ 1,723,855,296.41† (o) Discounted Percentage for the related Monthly Period 0.00% Transferor’s Interest (p) Aggregate Investor Interest for all outstanding Series of the Trust as of the end of the day on the last day of the related Monthly Period $ (q) Transferor Interest as of the end of the day on the last day of the related Monthly Period $ 29,373,196,871.74† Series 2001-D (r) The amount of Principal Receivables in the Trust represented by the Investor Interest of Series 2001-D as of the end of the day on the last day of the related Monthly Period $ (s) Weighted Average Floating Allocation Investor Interest $ 3. Trust Yields Series 2001-D (a) Collections of Finance Charge Receivables (other than Interchange, Recoveries and Collections of Discount Option Receivables but including Interest Funding Account, Principal Account, and Finance Charge Account Investment Proceeds) allocated to Series 2001-D for the related Monthly Period $ 189,306,722.16† (b) Collections of Discount Option Receivables allocated to Series 2001-D $ 51,615.75† (c) Interchange allocated to Series 2001-D $ 57,135,447.73† (d) Recoveries allocated to Series 2001-D $ 7,645,157.50† (e) Total Collections of Finance Charge Receivables, Discount Option Receivables, Interchange and Recoveries (collectively, “Cash Yield”) allocated to Series 2001-D for the related Monthly Period $ 254,138,943.14† (f) Aggregate Class D Investor Default Amount allocated to Series 2001-D for the related Monthly Period $ 52,147,967.91† (g) Aggregate Investor Default Amount allocated to Series 2001-D for the related Monthly Period $ (h) Cash Yield net of the Aggregate Class D Investor Default Amount and Aggregate Investor Default Amount (collectively, “Portfolio Yield”) for Series 2001-D, each for the related Monthly Period $ 201,990,975.23† (i) Total Cash Yield for the related Monthly Period as a percentage of Series 2001-D Weighted Average Floating Allocation Investor Interest 16.55%† (j) Total Cash Yield excluding Recoveries, each for the related Monthly Period, as a percentage of Series 2001-D Weighted Average Floating Allocation Investor Interest 16.05%† (k) Aggregate Class D Investor Default Amount for the related Monthly Period as a percentage of Series 2001-D Weighted Average Floating Allocation Investor Interest 3.40%† (l) Aggregate Class D Investor Default Amount net of Recoveries, each for the related Monthly Period, as a percentage of Series 2001-D Weighted Average Floating Allocation Investor Interest 2.90%† (m) The Portfolio Yield for the related Monthly Period as a percentage of Series 2001-D Weighted Average Floating Allocation Investor Interest 13.15%† (n) Base Rate for the related Monthly Period 2.44% (o) Excess Available Funds Percentage for the related Monthly Period 10.71%† (p) Three Month Average Excess Available Funds Percentage for the related Monthly Period 10.82%† 4. Repurchase Demand Activity (Rule 15Ga-1) No Activity to Report Most Recent Form ABS – 15G Filed by: BA Credit Card Funding, LLC CIK#: 0001370238 Filing Date: February 9, 2015 Endnotes to Monthly Certificateholders’ Statement. † Current Consolidated Payment Prioritization Methodology Not Fully Comparable with Previous Payment Prioritization Methodologies Prior to February 5, 2015, BANA utilized two payment prioritization methodologies when servicing credit card accounts the daily trust paymentmethodology and the cardholder cycle payment methodology. For more detailed information regarding these two payment prioritizationmethodologies, see "Endnotes to Monthly Certificateholders' Statement" in the Monthly Certificateholders' Statement relating to the Monthly Periodending February 28, 2015, included as Exhibit 99.1 to the Form 10-D filed by BA Credit Card Trust with the Securities Exchange Commission onMarch 16, 2015. Effective February 5, 2015, BANA implemented a system initiative that consolidated the methodologies into a single payment prioritizationmethodology. As a result, performance and related metrics reported in these indicated items for the Master Trust II portfolio for the period towhich this Monthly Certificateholders' Statement relateswere produced by utilizing only BANA's consolidated payment prioritization methodology. Therefore, the performance and related metrics reported in these indicated items are not fully comparable to the same performance and related metricsreported for the Master Trust II Portfolio for periods ending (i) on or prior to February 4, 2015, which were produced using the daily trust paymentmethodology and (ii) between February 5, 2015 and February 28, 2015, which were produced using a combination of the daily trustpayment methodology (for the period from February 1, 2015 through February 4, 2015) and the consolidated payment prioritization methodology(for the period from February 5, 2015 through February 28, 2015). IN WITNESS WHEREOF, the undersigned has duly executed this certificate this 8th day of June, 2015. BANK OF AMERICA, NATIONAL ASSOCIATION, Servicer By:/s/Joseph L. Lombardi Name: Joseph L. Lombardi Title: Vice President
